DETAILED ACTION
The amendment filed August 8, 2022, has been entered and fully considered. Claims 30, 32-39, 41, 44-48, and 50-54 are pending. Claims 30, 32, 41, 44-45 and 48 are amended and claims 50-54 are newly added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
Claim 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33 and 34 are indefinite due to their dependency on cancelled claim 31. The preambles should be corrected to reflect their proper dependency. For examination purposes, the Examiner is interpreting the claims as depending from independent claim 30. Proper correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30, 32-33, 35-39, 41, 44-47 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Sperling (hereinafter ‘Sperling’, WO 2015/081019) in view of Gibbs et al., (hereinafter ‘Gibbs’, U.S. Pat. 5,871,526). 
Regarding claim 30, Sperling discloses a system for ablating a generally planar surface of tissue, the system comprising an ablation component (see pg. 4, paragraph 4) comprising: 
a first chamber defined in the ablation component (ablation compartment 1 in Figs. 1A-1B), the first chamber comprising: 
an intake port operably coupled to the first chamber (as best illustrated in Fig. 1B, see port 3 indicated as “IN”); 
an outlet port operably coupled to the first chamber (as best illustrated in Fig. 1B, see port 3 indicated as “OUT”); and 
wherein the external wall of the first chamber is substantially flat (ablation compartment 1 in Figs. 1A-1B).
an inflatable second chamber defined in the ablation component (compartment 2 in Figs. 1A-1B), wherein the second chamber (2) is a low thermal conductivity chamber (see pg. 8, paragraphs 2-3 for insulating barrier); and 
an ablation fluid  (see page 8 for cryothermy, “the ablation chamber being infused with a liquid or gas, such as nitric or nitrous oxide, argon or helium, to achieve sub-zero temperatures”) continuously flowable through the channel at a flow rate of at least 80 liters per minute (see page 11, paragraph 4 for flow of material, “The sensors 14 are coupled to the controller, e.g., by line 10, to provide information to the controller 11. Based on the feedback from the sensors 14, the controller 11 and/or an operator of the controller can manipulate the flow of material/energy from sources 12, 13 via ports/lines 3, 4, respectively.” As broadly claimed, the system is capable of providing a flow rate of at least 80 liters per minute).
Sperling is silent regarding (iii) a single unidirectional fluid pathway defined by a channel disposed along an external wall in the first chamber and in fluid communication with the intake and outlet ports, wherein the channel is disposed such that the fluid pathway is directed in opposing directions in adjacent lengths of the channel. 
However, in the same field of endeavor, Gibbs teaches a similar fluid carrying conduit (Fig. 3b) comprising a single unidirectional fluid pathway defined by a channel disposed along an external wall in the conduit (see fluid passageways 19 which define a fluid pathway) and in fluid communication with the intake and outlet ports (quick disconnects 17, 18; col. 11, ll. 19-21). The channel (19) is disposed such that the fluid pathway (defined by fluid passageways 19) is directed in opposing directions in adjacent lengths of the channel (see parallel fluid passageways configuration in Fig. 3b; col. 11, ll. 27-33). Gibbs teaches that the fluid flow lines are  preferably fabricated of a polyurethane material and “are designed such that the pad bends around the body contour with the flow lines parallel to the pad bend” (col. 11, ll. 19-26). Further “[t]his design is necessary to assure that the fluid flow through the passageways is not restricted or pinched off” (col. 11, ll. 27-33), thereby ensuring a consistent and continual fluid flow. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Sperling to include a single unidirectional fluid pathway defined by a channel disposed along an external wall in the first chamber and in fluid communication with the intake and outlet ports, wherein the channel is disposed such that the fluid pathway is directed in opposing directions in adjacent lengths of the channel, as taught by Gibbs in order to allow for necessary contour to the targeted tissue and “assure that the fluid flow through the passageways is not restricted or pinched off” (col. 11, ll. 27-33), thereby ensuring a consistent and continual fluid flow and treatment. 
Regarding claim 32, Sperling in view of Gibbs teach all of the limitations of the system according to claim 30. Sperling further discloses wherein the ablation fluid is helium gas that is sufficiently cold to ablate target tissue (see pg. 8 for helium gas).
Regarding claim 33, Sperling in view of Gibbs teach all of the limitations of the system according to claim 30. Although Sperling further discloses the “ablation chamber being infused with a liquid or gas, such as nitric or nitrous oxide, argon or helium, to achieve sub-zero temperatures” (see pg. 8; ablation compartment 1 in Figs. 1A-1B), Sperling in view of Gibbs are silent regarding wherein the fluid has a temperature lower than about -150º Celsius at the intake port. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fluid temperature as taught by Sperling in view of Gibbs to be lower than about -150º Celsius at the intake port, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Regarding claim 35, Sperling in view of Gibbs teach all of the limitations of the system according to claim 30. Sperling further discloses the second chamber (compartment 2 in Figs. 1A-1B) is configured to be capable of insulating tissue adjacent to the target tissue during an ablation procedure (see pgs. 7-8).
Regarding claim 36, Sperling in view of Gibbs teach all of the limitations of the system according to claim 30. In view of the prior modification of Sperling in view of Gibbs, Gibbs teaches wherein a length of the fluid pathway is greater than a perimeter length of the first chamber (the fluid pathway is defined by parallel fluid passageways 19 in Fig. 3b; therefore, as broadly claimed, the length of the fluid pathway would necessarily be greater than a perimeter length of the first chamber, see a perimeter length of configuration in Fig. 3b). 
Regarding claim 37, Sperling in view of Gibbs teach all of the limitations of the system according to claim 30. In view of the prior modification of Sperling in view of Gibbs, Gibbs teaches (Fig. 3b) wherein the channel is defined by channel walls (fluid passageways 19) in the first chamber (see Fig. 3b). 
Regarding claim 38, Sperling in view of Gibbs teach all of the limitations of the system according to claim 37. In view of the prior modification of Sperling in view of Gibbs, Gibbs teaches (Figs. 2 and 3b) wherein the channel walls (fluid passageways 19) are attached to the external wall and an internal wall (see Fig. 2 for channel walls not labeled), wherein the channel walls (19) prevent expansion of the external wall in relation to the internal wall when a fluid is urged through the channel (col. 6, ll. 15-18, a pump circulates the liquid through the system; col. 11, 19-33; as broadly claimed, the fluid passageway 19 would provide some resistance to expansion).  
Regarding claim 39, Sperling in view of Gibbs teach all of the limitations of the system according to claim 30. In view of the prior modification of Sperling in view of Gibbs, Gibbs teaches (Fig. 3b) wherein the first chamber comprises at least one baffle wall disposed within the channel (see Fig. 3b for flow path defined by fluid passageways 19 comprising a plurality of baffles). 
Regarding claim 41, Sperling discloses a system for ablating a generally planar surface of tissue, the system comprising an ablation component (see pg. 4, paragraph 4) comprising: 
a first chamber defined in the ablation component (ablation compartment 1 in Figs. 1A-1B), the first chamber comprising: 
an intake port operably coupled to the first chamber (as best illustrated in Fig. 1B, see port 3 indicated as “IN”); 
an outlet port operably coupled to the first chamber (as best illustrated in Fig. 1B, see port 3 indicated as “OUT”); and 
wherein the external wall of the first chamber is substantially flat (ablation compartment 1 in Figs. 1A-1B).
an inflatable second chamber defined in the ablation component (compartment 2 in Figs. 1A-1B), wherein the second chamber (2) is a low thermal conductivity chamber (see pg. 8, paragraphs 2-3 for insulating barrier); and 
an ablation fluid  (see page 8 for cryothermy, “the ablation chamber being infused with a liquid or gas, such as nitric or nitrous oxide, argon or helium, to achieve sub-zero temperatures”) continuously flowable through the channel at a flow rate of at least 80 liters per minute (see page 11, paragraph 4 for flow of material, “The sensors 14 are coupled to the controller, e.g., by line 10, to provide information to the controller 11. Based on the feedback from the sensors 14, the controller 11 and/or an operator of the controller can manipulate the flow of material/energy from sources 12, 13 via ports/lines 3, 4, respectively.” As broadly claimed, the system is capable of providing a flow rate of at least 80 liters per minute).
Sperling is silent regarding (iii) a single predetermined unidirectional fluid pathway extending through a single conduit disposed within the first chamber from the intake port to the outlet port, wherein the conduit is disposed such that the predetermined pathway is directed in opposing directions in adjacent lengths of the conduit. 
However, in the same field of endeavor, Gibbs teaches a similar fluid carrying conduit (Fig. 3b) comprising a single predetermined unidirectional fluid pathway through a single conduit disposed within a first chamber (see fluid passageways 19 which define a single fluid pathway) from an intake port to an outlet port (quick disconnects 17, 18; col. 11, ll. 19-21). The conduit is disposed such that the predetermined pathway (defined by fluid passageways 19) is directed in opposing directions in adjacent lengths of the conduit (see parallel fluid passageways configuration in Fig. 3b; col. 11, ll. 27-33). Gibbs teaches that the fluid flow lines are  preferably fabricated of a polyurethane material and “are designed such that the pad bends around the body contour with the flow lines parallel to the pad bend” (col. 11, ll. 19-26). Further “[t]his design is necessary to assure that the fluid flow through the passageways is not restricted or pinched off” (col. 11, ll. 27-33), thereby ensuring a consistent and continual fluid flow. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Sperling to include a single predetermined unidirectional fluid pathway extending through a single conduit disposed within the first chamber from the intake port to the outlet port, wherein the conduit is disposed such that the predetermined pathway is directed in opposing directions in adjacent lengths of the conduit, as taught by Gibbs in order to allow for necessary contour to the targeted tissue and “assure that the fluid flow through the passageways is not restricted or pinched off” (col. 11, ll. 27-33), thereby ensuring a consistent and continual fluid flow and treatment. 
Regarding claim 44, Sperling in view of Gibbs teach all of the limitations of the system according to claim 41. Although Sperling further discloses the “ablation chamber being infused with a liquid or gas, such as nitric or nitrous oxide, argon or helium, to achieve sub-zero temperatures” (see pg. 8; ablation compartment 1 in Figs. 1A-1B), Sperling in view of Gibbs are silent regarding wherein the ablation fluid has a temperature lower than about -150º Celsius at the intake port. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation fluid temperature as taught by Sperling in view of Gibbs to be lower than about -150º Celsius at the intake port, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Regarding claim 45, Sperling in view of Gibbs teach all of the limitations of the system according to claim 41. Sperling further discloses wherein the ablation fluid is helium gas that is sufficiently cold to ablate the target tissue (see pg. 8 for helium gas).
Regarding claim 46, Sperling in view of Gibbs teach all of the limitations of the system according to claim 41. Sperling further discloses the second chamber (compartment 2 in Figs. 1A-1B) is configured to be capable of insulating tissue adjacent to the target tissue during an ablation procedure (see pgs. 7-8).
Regarding claim 47, Sperling in view of Gibbs teach all of the limitations of the system according to claim 41. Sperling discloses wherein the ablation component (ablation compartment 1 in Figs. 1A-1B) comprises a collapsed configuration and a deployed configuration (see Figs. 3A-3C; pg. 10, paragraph 1).
Regarding claim 50, Sperling in view of Gibbs teach all of the limitations of the system according to claim 30. Sperling further discloses wherein the flow rate is at least about 120 liters per minute (see page 11, paragraph 4 for flow of material, “The sensors 14 are coupled to the controller, e.g., by line 10, to provide information to the controller 11. Based on the feedback from the sensors 14, the controller 11 and/or an operator of the controller can manipulate the flow of material/energy from sources 12, 13 via ports/lines 3, 4, respectively.” As broadly claimed, the system is capable of providing a flow rate of at least 120 liters per minute). See rejection of claim 30. 
Regarding claim 51, Sperling in view of Gibbs teach all of the limitations of the system according to claim 41. Sperling further discloses wherein the flow rate is at least about 120 liters per minute (see page 11, paragraph 4 for flow of material, “The sensors 14 are coupled to the controller, e.g., by line 10, to provide information to the controller 11. Based on the feedback from the sensors 14, the controller 11 and/or an operator of the controller can manipulate the flow of material/energy from sources 12, 13 via ports/lines 3, 4, respectively.” As broadly claimed, the system is capable of providing a flow rate of at least 120 liters per minute). See rejection of claim 41. 
Regarding claim 52, Sperling in view of Gibbs teach all of the limitations of the system according to claim 41. In view of the prior modification of Sperling in view of Gibbs, Gibbs (Figs. 2 and 3b) teaches wherein the single conduit is defined by channel walls in the first chamber (see fluid passageways 19 which define a fluid pathway), wherein the channel walls (19) are attached to the external wall and an internal wall (see Fig. 2 for channel walls not labeled), wherein the channel walls (19) prevent expansion of the external wall in relation to the internal wall when the ablation fluid is urged through the channel  (col. 6, ll. 15-18, a pump circulates the liquid through the system; col. 11, 19-33; as broadly claimed, the fluid passageway 19 would provide some resistance to expansion).
Claim 34 rejected under 35 U.S.C. 103 as being unpatentable over Sperling in view of Gibbs as applied to claim 30 above, and further in view of Kelly et al., (hereinafter 'Kelly', U.S. Pat. No. 5,383,919).
Regarding claim 34, Sperling in view of Gibbs teach all of the limitations of the system according to claim 30, wherein the fluid has a pressure that is less than or equal to about 40 psi.
However, in the same field of endeavor, Kelly teaches a similar system (Figs. 1-2) comprising a thermal transfer pad (18) wherein the fluid pressure in the pad has a pressure that is less than or equal to about 40 psi (col. 1, ll. 28-44). It is well known in the art (as can be seen in Kelly) to provide a low pressure, such as less than or equal to about 40 psi, in order to reduce the chance of fluid leakage and ensure patient safety (col. 1, ll. 28-44), thereby increasing efficiency and overall control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Sperling in view of Gibbs to include wherein the fluid has a pressure that is less than or equal to about 40 psi as taught by Kelly in order to reduce the chance of fluid leakage and ensure patient safety (col. 1, ll. 28-44), thereby increasing efficiency and overall control. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, USPQ 233.
Claims 48, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Sperling in view of Gibbs and further in view of Duong et al., (hereinafter ‘Duong’, U.S. Pat. 7,909,227).
Regarding claim 48, Sperling discloses a system for ablating a generally planar surface of tissue, the system comprising:
an ablation component (see pg. 4, paragraph 4) comprising: 
a first chamber defined in the ablation component (ablation compartment 1 in Figs. 1A-1B), the first chamber comprising: 
an intake port operably coupled to the first chamber (as best illustrated in Fig. 1B, see port 3 indicated as “IN”); 
an outlet port operably coupled to the first chamber (as best illustrated in Fig. 1B, see port 3 indicated as “OUT”); and 
an inflatable second chamber defined in the ablation component (compartment 2 in Figs. 1A-1B), wherein the second chamber (2) is a low thermal conductivity chamber (see pg. 8, paragraphs 2-3 for insulating barrier); and
at least one substrate line (see ‘line’ at port 3 connected to ablation compartment 1 in Figs. 1A-1B), wherein the at least one substrate line is in fluidic communication with the intake port (see ‘line’ at port 3 connected to ablation compartment 1 in Figs. 1A-1B). 
Sperling is silent regarding (C) a single unidirectional fluid pathway extending through an undulating channel defined by a plurality of channel walls disposed within the first chamber from the intake port to the outlet port.
However, in the same field of endeavor, Gibbs teaches a similar fluid carrying conduit (Fig. 3b) comprising a single unidirectional fluid pathway extending through an undulating channel defined by a plurality of channel walls (see parallel fluid passageways 19 which define a single unidirectional fluid pathway in Fig. 3b; col. 11, ll. 27-33) disposed within a first chamber from an intake port to an outlet port (quick disconnects 17, 18; col. 11, ll. 19-21). Gibbs teaches that the fluid flow lines are  preferably fabricated of a polyurethane material and “are designed such that the pad bends around the body contour with the flow lines parallel to the pad bend” (col. 11, ll. 19-26). Further “[t]his design is necessary to assure that the fluid flow through the passageways is not restricted or pinched off” (col. 11, ll. 27-33), thereby ensuring a consistent and continual fluid flow. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Sperling to include a single predetermined unidirectional fluid pathway extending through a single conduit disposed within the first chamber from the intake port to the outlet port, wherein the conduit is disposed such that the predetermined pathway is directed in opposing directions in adjacent lengths of the conduit, as taught by Gibbs in order to allow for necessary contour to the targeted tissue and “assure that the fluid flow through the passageways is not restricted or pinched off” (col. 11, ll. 27-33), thereby ensuring a consistent and continual fluid flow and treatment. 
Sperling in view of Gibbs are silent regarding an insulation tube disposed around at least a portion of at least one substrate line, wherein an interior portion of the insulation tube comprises a vacuum.
However, in the same field of endeavor, Duong (Figs. 1 and 7) teaches a similar system comprising an insulation tube disposed around at least a portion of at least one substrate line (Joule-Thomson tube 88 connected at an inlet section to a source of cryogenic fluid), wherein an interior portion of the insulation tube comprises a vacuum (see vacuum insulation tube assembly 10 disposed around Joule-Thomson tube 88 in Fig. 7). Vacuum insulation tubes are commonly included in cryo-devices in order to provide “selected non-cooling areas”, for example on the surface of a cryoprobe (col. 1, ll. 18-21), thereby minimizing unwanted ablation and increasing patient safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Sperling in view of Gibbs to include an insulation tube disposed around at least a portion of at least one substrate line, wherein an interior portion of the insulation tube comprises a vacuum as taught by Duong in order to provide “selected non-cooling areas”, for example on the surface of a cryoprobe (col. 1, ll. 18-21), thereby minimizing unwanted ablation and increasing patient safety.
Regarding claim 53, Sperling in view of Gibbs and Duong teach all of the limitations of the system according to claim 48. Sperling further discloses wherein the ablation component further comprises an ablation fluid (see page 8 for cryothermy, “the ablation chamber being infused with a liquid or gas, such as nitric or nitrous oxide, argon or helium, to achieve sub-zero temperatures”) continuously flowable through the undulating channel at a flow rate of at least about 80 liters per minute (see page 11, paragraph 4 for flow of material, “The sensors 14 are coupled to the controller, e.g., by line 10, to provide information to the controller 11. Based on the feedback from the sensors 14, the controller 11 and/or an operator of the controller can manipulate the flow of material/energy from sources 12, 13 via ports/lines 3, 4, respectively.” As broadly claimed, the system is capable of providing a flow rate of at least 80 liters per minute).
Regarding claim 54, Sperling in view of Gibbs and Duong teach all of the limitations of the system according to claim 53. Although Sperling further discloses the “ablation chamber being infused with a liquid or gas, such as nitric or nitrous oxide, argon or helium, to achieve sub-zero temperatures” (see pg. 8; ablation compartment 1 in Figs. 1A-1B), Sperling in view of Gibbs and Duong are silent regarding wherein the ablation fluid has a temperature lower than about -150º Celsius at the intake port. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation fluid temperature as taught by Sperling in view of Gibbs and Duong to be lower than about -150º Celsius at the intake port, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Response to Arguments
Applicant’s arguments with respect to claim(s) 30, 32-39, 41, 44-48, and 50-52 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
Applicant’s argument (page 8) that “Sperling does not disclose an ablation fluid continuously flowable through the channel at a flow rate of at least about 80 liters per minute. Instead, Sperling discloses solely an open, channel-less compartment and does not disclose or suggest any flow rate” is not persuasive. 
Sperling discloses an ablation fluid (see page 8 for cryothermy, “the ablation chamber being infused with a liquid or gas, such as nitric or nitrous oxide, argon or helium, to achieve sub-zero temperatures”) continuously flowable through the channel (see page 11, paragraph 4 for flow of material, “The sensors 14 are coupled to the controller, e.g., by line 10, to provide information to the controller 11. Based on the feedback from the sensors 14, the controller 11 and/or an operator of the controller can manipulate the flow of material/energy from sources 12, 13 via ports/lines 3, 4, respectively.”). The figures further illustrate an “IN” and “OUT” path for the ablation fluid, and Sperling discloses a controller that can manipulate the flow of the material from the ablation fluid source. As broadly claimed, the system as taught by Sterling is capable of providing a flow rate, including a flow rate of at least 80 liters per minute. As currently recited, the flow rate is written as a functional limitation, and it is the Examiner’s position that the system would only have to be capable of meeting this limitation. 
Applicant’s argument (page 8) that “Sperling teaches away from any such flow rate, because the increased flow rate would increase pressure in the channel-less compartment, thereby resulting in increased expansion of the compartment and thus an increased rounding of the outer surfaces of the compartment” is not found persuasive. Sperling teaches a controller that can manipulate the flow of the material from the ablation fluid source to the first chamber. As broadly claimed, this is a functional limitation, and it is the Examiner’s position that the system is capable of meeting this limitation. It is also noted that the instant application is directed towards chambers made out of similarly pliable materials, such as polymers of plastics ([01012]; [0116]). Sperling would necessarily meet these structural limitations. 
 Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of claim 30 is made in view of Sperling in view of Gibbs, and therefore the Applicant must look at the combination of references when considering Sperling.
Applicant has further argued (page 8) that Gibbs fails to cure the deficiencies of Sperling, however this argument is not found persuasive. Applicant has argued that “Gibbs teaches away from any incorporation of a flow rate of at least about 80 liters per minute, because the Gibbs device would be rendered inoperable by such a flow rate. More specifically, if the water-based liquids disclosed in Gibbs were urged through the Gibbs pad at a rate of at least 80 L/minute, the pad would inherently become completely rigid and thus would not be capable of being wrapped around any body parts as shown above.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of claim 30 is made in view of Sperling in view of Gibbs, and therefore the Applicant must look at the combination of references when considering Sperling.
It is noted that Gibbs is relied upon to teach the single unidirectional fluid pathway and associated limitations. Sperling teaches the ablation fluid and the limitations directed towards the flow rate (see above). The combination does not look at Gibbs for the type of fluid being used in the device. It appears Applicant is considering these references individually instead of considering the references in combination. Further, even if one was to consider the liquid in Gibbs, nowhere in the reference does it state that a higher flow rate would cause the pad to inherently become completely rigid and incapable of being wrapped around any body parts. These references are combinable with each other and would necessarily teach each and every limitation of the system according to claim 30.
Similar arguments (pages 9-10) to claim 30 have been set forth in response to claim 41. See response above. 
Claim 48 has been amended to include new limitations not previously examined directed towards an insulation tube. It is the Examiner’s position that Duong et al., (U.S. Pat. 7,909,227) cures any deficiencies of Sperling or Gibbs.
No further arguments have been set forth regarding the dependent claims other than their allowability stemming from rejected claims.
It is the Examiner’s position that Sperling (WO 2015/081019) in view of Gibbs et al., (U.S. Pat. 5,871,526) teach each and every limitation of the systems according to claims 30 and 41 and Sperling (WO 2015/081019) in view of Gibbs et al., (U.S. Pat. 5,871,526) and Duong et al., (U.S. Pat. 7,909,227) teach each and every limitation of the system according to claim 48. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                                                


/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794